
	

115 HR 6313 RH: Responsible Additions and Increases to Sustain Employee Health Benefits Act of 2018
U.S. House of Representatives
2018-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 661
		115th CONGRESS2d Session
		H. R. 6313
		[Report No. 115–853]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2018
			Mr. Stivers introduced the following bill; which was referred to the Committee on Ways and Means
		
		
			July 19, 2018
			Additional sponsors: Mr. Gonzalez of Texas, Mr. Collins of Georgia, Mrs. Walorski, Ms. Sinema, Mrs. Lesko, and Ms. Velázquez
		
		
			July 19, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 6, 2018
		
		
			
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow the carryforward of health flexible spending
			 arrangement account balances.
	
	
 1.Short titleThis Act may be cited as the Responsible Additions and Increases to Sustain Employee Health Benefits Act of 2018. 2.Carryforward of health flexible spending arrangement account balances (a)In generalSection 106 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection:
				
 (h)Carryforward of health flexible spending arrangement account balancesA plan shall not fail to be treated as a health flexible spending arrangement under this section or section 105 merely because such arrangement’s account balance (or any portion thereof) determined as of the end of any plan year may be carried forward to the succeeding plan year..
			(b)Coordination with limitation on salary reduction contributions
 (1)In generalSection 125(i) of such Code is amended by redesignating paragraph (2) as paragraph (3) and by inserting after paragraph (1) the following new paragraph:
					
 (2)Coordination with carryforward of account balancesThe dollar amount otherwise in effect under paragraph (1) for any plan year shall be reduced by the excess (if any) of—
 (A)the amount of any account balance which is carried forward to such plan year from the preceding plan year, over
 (B)$500.. (2)Conforming amendmentsSection 125(i) of such Code is amended by striking taxable year each place it appears in paragraphs (1) and (3) (as redesignated by paragraph (1) of this subsection) and inserting plan year.
 (c)Coordination with cafeteria plan limitation on deferred compensationSection 125(d)(2) of such Code is amended by adding at the end the following new subparagraph:  (E)Exception for health flexible spending arrangementsSubparagraph (A) shall not apply to a plan to the extent of amounts in a health flexible spending arrangement which may be carried forward as described in section 106(h)..
 (d)Effective dateThe amendment made by this section shall apply to plan years beginning after December 31, 2018.   July 19, 2018 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 